Citation Nr: 1752380	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was remanded in October 2015 for a VA examination to determine the nature and cause of the Veteran's headaches.  The remand directed the examiner's attention to a report of a head injury in the Veteran's STRs dated in October 2003.  The Veteran was afforded an examination in June 2016.  The examiner provided a negative nexus opinion but did not provide an adequate rationale, merely stating that during an examination after deployment there were not headaches reported. Therefore, the Board finds this examination inadequate for rating purposes and must remand the claim to afford the Veteran a new VA examination. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination regarding the nature and cause of his headaches. The nature and extent of the headaches should be fully described in the rendering of a diagnosis.  All opinions must be supported by a complete rationale.  The examiner is asked to respond to the following:

a)	Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's headaches are related to his active duty service, to include his in-service head injury?

The examiner should consider the report of a head injury in the Veteran's STRs dated in October 2003.

b)	If not, is it at least as likely as not (a 50 percent or better probability) that the Veteran's complaints of headaches represent a manifestation of a medically unexplained chronic multisymptom illness?

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).




